Mr. Justice Denison
delivered the opinion of the court.
Plaintiffs in error brought suit below upon a Missouri judgment; a demurrer to their complaint was sustained and they bring error.
The present suit was begun September 6th, 1919. It appeared in the complaint that the judgment upon which it was based was rendered in Missouri September 27tji, 1909. The defendant demurred, relying on E. S. 1908 § 4076,
“It shall be lawful for any person against whom an action shall be commenced in any court of this state, * * * upon a judgment * * * rendered * * * without this state, more than six years before the commencement of the action in this state, to plead the same in bar of the action in this state.”
The plaintiff claims that the Missouri statute, which he says is ten years, ought to govern this case and that the Colorado statute, in attempting to substitute six years, violates the full faith and credit clause of the Federal constitution ; we cannot determine this question, however, because the record does not show what the Missouri statute is, and we cannot take judicial notice of it.
Judgment affirmed.
Mr. Justice Teller, sitting for Mr. Chief Justice Scott, and Mr. Justice Whitford concur.